Title: From George Washington to Major General Israel Putnam, 13 March 1779
From: Washington, George
To: Putnam, Israel


Dear Sir.
Head Quarters [Middlebrook] 13th March—79
Inclosed are Copies of Affidavits transmitted me by Governor Clinton in consequence of a Complaint exhibited against Lt Col. Holdridge, by James Hallett of the State of New York.
A Representation of the same matter I am informed has been laid before Congress—if they have not ordered differently—You will order a Court Martial for the Trial of Col. Holdridge & in the mean time take proper measures for securing the Vessel and effects in question.
By the Report of the Officers appointed to revise the Connecticut Arrangement, it appears that Capt. James Beebe of the 2d Connecticut Batt. is advanced to a Vacancy which of right belonged to Lieut. Erastus Woolcot of the same Batt. (an Officer of acknowledged Merit now a prisoner with the Enemy[)]—If this Gentleman is intitled to a Company I cannot conceive how he came to be set down in the arrangement as only the 4th Lieut. I have therefore to desire that the Board of Officers will take the matter fully into consideration, and if it appears to them that Mr Woolcot is justly intitled to a Company that they arrange him as a Captain. If this is done it will of course reduce the present youngest Capt. to the Rank of Capt. Lieut., but that must be the case rather than violate the right of a person who is prisoner, and who from that consideration alone is intitled to every mark of attention and justice. I have desired the Board of War to suspend the Commissions of the 2d Regt untill the above point is adjusted. Be pleased therefore to have it settled as speedily as possible. I am &.
